Citation Nr: 1754297	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 31, 2017.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to October 1977.  The matter was initially before the Board on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in relevant part, denied entitlement to TDIU.  

In April 2012, the Board remanded the claim so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  The Veteran and his daughter (D.B.) testified before the undersigned Acting Veterans Law Judge at the RO in July 2012.  A copy of the hearing transcript is of record.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In September 2012 and in August 2013, the Board remanded this matter for further development.  In the August 2013 remand directive, the Board instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration on whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service connected disability.  The record contains a March 2014 determination from the Director of the VA Compensation and Pension Service as to whether the Veteran is entitled to TDIU on an extraschedular basis.

In May 2014, the Board denied the Veteran's claim for entitlement to TDIU.  A November 2014 Order by the United States Court of Appeals for Veterans Claims (Court), endorsed a November 2014 Joint Motion for Remand, vacated the May 2014 Board decision denying TDIU, and remanded the matter for action complying with the joint motion.  The matter was then remanded to the AOJ in December 2014 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for the entire appellate period prior to May 31, 2017, the date on which he was assigned a combined 100 percent evaluation based upon multiple service-connected disabilities with none assigned a 100 percent evaluation.


CONCLUSION OF LAW

The criteria for TDIU have been met for the period prior to May 31, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board is aware of VA's duties to notify and assist the Veteran in the development of his claim.  This decision, however, is fully favorable, so no further discussion in this regard is needed.

The Veteran contends that he is unable to secure and follow a substantially gainful occupation due to service-connected disabilities, and that therefore, TDIU is warranted.

VA will grant TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For the period from the date of claim to March 15, 2013, the Veteran had a total disability rating of 50 percent: 10 percent for bilateral hearing loss; 10 percent for tinnitus; 10 percent for left ulnar neuropathy and radiculopathy; 20 percent for degenerative joint disease (DJD) of the cervical spine; 10 percent for hemorrhoids; and 10 percent for surgical scar associated with DJD of the cervical spine.  Beginning March 16, 2013, the Veteran's evaluation for bilateral hearing loss was increased to 20 percent, which raised the Veteran's total disability rating to 60 percent.  As of February 16, 2017, the Veteran's bilateral hearing loss evaluation was again increased to 30 percent, the evaluation for left ulnar radiculopathy and neuropathy was increased to 30 percent, and service connection was granted for right upper extremity radiculopathy associated with DJD of the cervical spine, rated as 40 percent disabling.  The total disability rating as of February 16, 2017, was 90 percent.  Subsequently, service connection was established for chronic renal disease at the 60 percent rate and type II diabetes mellitus at the 20 percent rate, and the evaluation was increased to 100 percent as of May 31, 2017.  As no single disability in this case has been assigned a 100 percent evaluation, the claim for TDIU is moot for the period beginning May 31, 2017.  But see Bradley v. Peake, 22 Vet. App. 280 (2008).  

Thus, because the Veteran did not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, prior to February 16, 2017, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met for the period prior to February 16, 2017.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  Although the Board may not assign an extraschedular rating in the first instance, it may assign one on appeal of a determination by the Director of Compensation Service.  Accordingly, in August 2013, the Board remanded to obtain consideration from the Director on this matter.

In accordance with procedure, the VA Appeals Management Center (AMC) wrote an October 2013 memorandum to the Director of Compensation Service (Director) regarding extraschedular consideration. The memorandum reviewed March 2013 VA examinations and recommended that the claim for extraschedular TDIU be denied in this case.  In March 2014, the Director conducted an administrative review of the case and concurred with the AMC's recommendation to deny TDIU.

The Board has considered the Director's adverse determination but has chosen not to follow it.  Although the Board may not award TDIU on an extraschedular basis without the Director's decision, the Board is not bound by the Director's determination regarding extraschedular entitlement to TDIU. See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review).  The Director's determination relied on a finding by the March 2013 examination that the Veteran was currently employed.  Other evidence of record, such as the Veteran's employer information and July 2012 testimony , indicated that the Veteran last worked in January 2009.  In addition, other evidence not considered by the Director such as a private employability assessment, weighs in favor of the Veteran's claim.  

The Veteran reported at a December 2008 VA examination that he had cervical spine pain "most of the time with any movement, most especially turning the head."  The Veteran stated in April 2010 that he believed his cervical and thoracic spine conditions rendered him unemployable (although the Board notes that the thoracic spine condition is not service connected).  The Veteran also stated in another April 2010 statement that the "primary cause" of his inability to find a new job was his "attention deficit," balance problem, and issues with his spine since his 2005 cervical spine surgery. A March 2013 VA examination found the Veteran's cervical spine condition had no impact on his ability to work.  A February 2017 VA examination noted that the Veteran's limited range of motion of his cervical spine caused him to be unsafe to drive

As to the effects of his left ulnar neuropathy, the Veteran reported at a June 2010 VA examination that he had diminished grip strength in his left hand which caused him to drop things as well as occasional cramping in his left hand that was relieved by massaging.  The Veteran testified at the July 2012 hearing that his left arm neuropathy made it difficult to type and that he dropped items.  A March 2013 VA examination found the Veteran's left ulnar neuropathy had no impact on his ability to work.  A January 2015 private employment evaluation noted that the Veteran's left ulnar neuropathy made it difficult to hold a book, turn pages, type, and use a computer.  A February 2017 VA examination found that the Veteran dropped items in his left hand, was unable to pick up small items, and had decreased fine motor skills, with constant numbness and pain.  The February 2017 VA examination also noted that the Veteran was unable to type.

For his hemorrhoid condition, the Veteran stated at the July 2012 hearing that it worsened with extensive sitting.  A March 2013 VA examination found that the Veteran's hemorrhoids did not impact his ability to work.  The January 2015 private employment evaluation noted that the Veteran could only sit for 30 minutes before needing to change positions.  A February 2017 VA examination reported that the Veteran had pain while sitting, with moderate hemorrhoids that "constantly flared," but found that it did not affect his ability to work.

Finally, with regard to the Veteran's hearing, he testified in July 2012 that he had difficulty discerning words or hearing certain pitches.  A March 2013 VA examination noted that the Veteran's tinnitus made it difficult to hear conversations at work and that his hearing loss caused people to complain that he could not hear or that he had selective hearing.  The January 2015 private employment evaluation noted that the Veteran's tinnitus made it difficult to concentrate; the Veteran also reported at the evaluation that he was unable to communicate face-to-face or via telephone because he had difficulty understanding others and responding appropriately to their questions.  A February 2017 VA examination noted that the Veteran could obtain gainful employment with the use of hearing aids and that he could do any job except those that require "normal unaided hearing."

Considering this evidence together, the Board finds that the Veteran was unable to work during the entire period prior to May 16, 2017.  Although VA examinations found that the conditions did not affect the Veteran's ability to work, the record indicates that the Veteran was limited in his ability to hold things with his left hand, type, use a computer, move his neck, drive, and hear and understand conversations.  In addition, the private employment evaluation (and an October 2017 addendum thereto) found it at least as likely as not that the Veteran's service-connected symptoms rendered him unable to secure and follow a substantially gainful employment.  The Board is aware that many of the prior assessments of the Veteran's service-connected disabilities addressed their impacts individually, but the Board must consider the combined effect of these disabilities on his ability to secure and follow a substantially gainful occupation.  And again, it is substantially gainful employment, not the mere ability to be employed to a limited extent, that is the threshold in these cases.  

Resolving all doubt in the Veteran's favor, the Board accordingly finds that a TDIU rating is warranted.  Because of the assigned ratings and their effective date periods, this grant is made under 38 C.F.R. § 4.16(b) for the period prior to February 16, 2017 and under 38 C.F.R. § 4.16(a) for the period from February 16, 2017 until May 31, 2017.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.
  

ORDER

Entitlement to TDIU is granted, under 38 C.F.R. § 4.16(b) for the period prior to February 16, 2017 and under 38 C.F.R. § 4.16(a) for the period from February 16, 2017 until May 31, 2017.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


